    Case 19-01298-5-JNC                 Doc 134 Filed 05/15/19 Entered 05/15/19 10:28:02        Page 1 of 1
VAN−021 Order to Appear for Examination − Rev. 01/05/2016

                             UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
CAH Acquisition Company 7, LLC                              CASE NO.: 19−01298−5−JNC
PO Box 953446
Saint Louis, MO 63195                                       DATE FILED: March 21, 2019

TaxID: 26−3465335                                           CHAPTER: 11




                                          ORDER TO APPEAR FOR EXAMINATION

THE COURT HEREBY DESIGNATES AND ORDERS, pursuant to Rule 9001(5), Federal Rules of
Bankruptcy Procedure, Ernesto Fesser , to appear and submit to examination, on behalf of the debtor, at
the 11 U.S.C. § 341(a) meeting of creditors scheduled for:

DATE:          Friday, May 17, 2019
TIME:          10:00 AM
PLACE:         U.S. Bankruptcy Court
               300 Fayetteville Street, Suite 130, Raleigh, NC 27601


The designee is further ordered to file schedules and statements and to do any other act required by the
Code, the Federal Rules of Bankruptcy Procedure and the local rules of this court which is required by the
debtor.

DATED: May 15, 2019

                                                               Joseph N. Callaway
                                                               United States Bankruptcy Judge
